Title: From Thomas Jefferson to John Skinker and William Garrard, 14 April 1781
From: Jefferson, Thomas
To: Skinker, John,Garrard, William



Sir
Richmond April 14th. 1781

I am exceedingly sorry to learn that the Enemy are committing such cruel depredations in your part of the Country: however it may tend to produce irremoveable hatred against so detestable a nation and thereby strengthen our Union. Yet in the mean time it brings afflicting distress on Individuals and by diverting so great a Proportion of our force from their principal object leaves Atchievements in their power which otherwise could not be.
We had thrown the whole Burthen of Militia duty on the Southern Counties, leaving those to the North quiet till they should get through the raising of their New levies. That being done we have set the Southern Counties on the same Business and relied on our Northern Citizens to constitute the Opposition to the hostile army below. Thus deprived for two Months of the Aid of the Southern Counties and so many of the Northern like to be diverted, our Army is reduced to less than a third of the number of our Enemy who of Course may march wherever they please.
Situated as you are we cannot say that the Men before called for must march at all events. We wish you to consider the above Circumstances and viewing at the same time your own situation, to determine yourself whether the force called for can be spared without endangering your part of the Country. Every part being equally within our Care we wish not to expose one for the defence of another. The very important Works at and near Fredericksburg we must recommend to your particular protection as also the saving all public Tobacco within your County.
Sir John Peyton for us purchased lately at Baltimore about 200 Stand of Arms from Messrs. Isaac and Adam Van Bibber and Co: They were brought to Annapolis in the vessels which brought on the Marquis Fayette’s Detachment. Sir John Peyton has written to have them brought on by land, but he does not inform me to whom he has written. It is not in our Power to offer you any other supply of Arms but this. Were you to send a person in quest of these he would probably be able to meet with or find them out and have them forwarded to you. His reasonable Expences and those of Transportation shall be paid by the Public and the Arms when  you get them may be applied under your Care for the Defence of that part of the Country instead of the 150 formerly ordered which you have not received. I inclose you an order for these Arms. I am &c,

T. J.

